346 F.2d 685
Julia SCHATZ, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 519.
Docket 29737.
United States Court of Appeals Second Circuit.
Argued May 27, 1965.
Decided May 27, 1965.

J. Stanley Shaw, New York City, for appellant.
Barry M. Bloom, Asst. U. S. Atty., Brooklyn, N. Y. (Joseph P. Hoey, U. S. Atty., for the Eastern District of New York, Brooklyn, N. Y., on the brief), for appellee.
Before LUMBARD, Chief Judge, and SMITH and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the judgment of the District Court for the Eastern District of New York which affirmed an administrative order denying the appellant widow's insurance benefits under the Social Security Act. This appeal is governed by Nott v. Flemming, 272 F.2d 380 (2 Cir. 1959), to which we adhere.